Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM.
Everett Darnell Armstrong appeals the district court’s order denying his 18 U.S.C. § 3582(c) (2006) motion for a sentence reduction. We have reviewed the record and find no reversible error. Armstrong’s contention that the district court attributed him with only 1.5 kilograms of cocaine base is contradicted by the criminal judgment’s statement that the district court adopted the factual findings of the presentence investigation report. Accordingly, we affirm for the reasons stated by the district court. United States v. Armstrong, No. 2:00-cr-00158-RAJ-1 (E.D.Va. Dec. 5, 2008). Further, we deny Armstrong’s motions for preparation of transcripts at the government’s expense and for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.